Opinion by
Orlady, P. J.,
No legal question is raised on this appeal; no' authority being cited by either counsel. The whole controversy is over disputed facts as to the manner of doing work under the terms of an agreement between the parties, and this question was clearly and distinctly submitted to the jury under a charge which is free from reversible error, the court saying, “So that you have to decide but one question, and that is, did the Pittsburgh company do its work right? or if they did not, are they excused by the facts in the case as they are found by you? On that branch of the case the burden of proof is on the plaintiff to make out its case.” The plaintiff claimed $777, and the defendant urged that it is entitled to a certificate in its favor of $1,100. After full consideration, a verdict was rendered in the plaintiff’s favor, and after hearing by the court in banc, a new trial was refused.
The judgment is affirmed.